DETAILED ACTION
1.	This action is in response the communications filed on 03/24/2021 in which claims 21, 24, 32, 33, 35, 36, 39, and 40 are amended, and claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (US 20160364526 A1) in view of Donsbach (US 20180367752 A1) in view of Affleck (US 20040218804 A1) in view of Gove (US 20160127641 A1) in view of Rodriguez-Serrano (US 20140347511 A1) in further view of Oh (US 20140111199 A1).
In regard to claims 21, 39 and 40, Reicher teaches: A system for facilitating autonomous control of an imaging system, the system comprising:
one or more processors configured by machine-readable instructions to: (Rchr [0038], "the server 102 performs functionality in addition to the functionality described herein. Similarly, the functionality performed by the server 102 (i.e., through execution of instructions by the electronic processor 104)")
receive a training set comprising a plurality images of a portion of a living organism, (Rchr [0068], "As illustrated in FIG. 5, the method 500 includes receiving, with the learning engine 110, training information from at least one data source 112 over an interface (e.g., the input/output interface 108) (at block 502)... As described above with respect to FIG. 2, the training information includes a plurality of images and graphical reporting associated with each of the plurality of images."; [0061] "For example, when the DICOM header file indicates that an image is a CT spinal image [a living organism]...") parameter information for the plurality of images, and (Rchr [0052], "In some embodiments, the training information also includes metadata associated with images. The metadata may include header information, such as a Digital Imaging and Communications in Medicine (“DICOM”) header file, associated with an image included in the training information. The metadata may specify the “how” for the image, such as the imaging modality used, whether a contrast agent was used, the resolution or other settings for the imaging procedure, the imaging plane, the imaging technique, the field-of-view, slice thickness, date, and other imaging procedure or examination data. [e.g. parameter information]") action information for the plurality of images, (Rchr [0068], "As described above with respect to FIG. 2, the training information includes a plurality of images and graphical reporting associated with each of the plurality of images."; [0138], "The learning engine 110 may also use the data structure to modify a subsequent image study of the image study type. For example, when images with particular image characteristics are rarely or never reviewed, the learning engine 110 may automatically eliminate those images from an image study (e.g., modify imaging parameters [action information] or discard images included in a generated image study)."; [0060], "For example, in some embodiments, the learning engine 110 identifies an area of each image included in the training information and the associated diagnostic information based on the graphical reporting. For example, the graphical reporting may be represented as a data structure that includes..."; graphical reporting represented as a data structure includes imaging parameters indicating action information such as eliminating images)
… provide, as input to a neural network, (Rchr [0068] "and performing machine learning to develop a model using the training information (at block 504)."; [0035], "For example, the computer program may perform machine learning using decision tree learning, association rule learning, artificial neural networks...") the plurality of images, the parameter information, and the action information to train the neural network… (Rchr [0068], "As described above with respect to FIG. 2, the training information includes a plurality of images [the plurality of images] and graphical reporting associated with each of the plurality of images."; [0054] "The training information may also include an imaging property of an image included in the training information. The imaging property may include an indication of.. an image acquisition parameter"; [0052], "In some embodiments, the training information also includes metadata associated with images... The metadata may specify the “how” for the image, such as the imaging modality used, whether a contrast agent was used, the resolution or other settings for the imaging procedure... [e.g. parameter information]"; [0138], "... the learning engine 110 may automatically eliminate those images from an image study (e.g., modify imaging parameters [e.g. action information] or discard images included in a generated image study).; graphical reporting represented as a data structure includes imaging parameters indicating action information such as eliminating images)
Reicher fails to teach, but Donsbach teaches: the action information indicating acceptance of an image, discarding of the image, and … (Donsbach, [0084] "whether to store a high resolution non-temporary copy of such image... or to discard the high resolution temporary copy of such image"; images are determined to be stored (as acceptance of an image) or discarded based on desirability of scene)
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combination of Reicher with the above teachings of Donsbach by utilizing a neural network to capture and take other actions with respect to captured images, where the actions include accepting and discarding images. A motivation to do so is to capture imagery while providing advanced features in a resource-efficient manner. Donsbach, [0012].
Reicher and Donsbach fail to teach, but Affleck teaches: … retaking and replacing the image with a retake image; (Affleck [0015], "... said image comprises pixels that depict the content of said sample, an image analyzer subsystem coupled to said imaging system with means for receiving said image, means for classifying the content of said sample using said pixels and means for determining whether said sample should be re-imaged based on said classifying..."; [0174] "The analysis modules can use a neural network to classify the contents of an image"; as the replace images since retaking an image means replacing an previously taken image)
… regarding whether to retake and replace an image with a retake image; (Affleck [0015], "... said image comprises pixels that depict the content of said sample, an image analyzer subsystem coupled to said imaging system with means for receiving said image, means for classifying the content of said sample using said pixels and means for determining whether said sample should be re-imaged based on said classifying..."; [0174] "The analysis modules can use a neural network to classify the contents of an image"; as the replace images since retaking an image means replacing an previously taken image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher and Donsbach to incorporate the teachings of Affleck by including analysis of the content of an image. Doing so would allow a neural network to identify features in the image. (Affleck [0138], " The image analyzer 1815 can also include functionality that determines the content of an image in terms of objects and/or regions of, for example, crystals or precipitate, or clear regions, that is, regions that do not show any features. The image analyzer 1835 includes a neural network to identify features…")
Reicher, Donsbach and Affleck fail to teach, but Gove teaches:  … autonomously control, subsequent to the training of the neural network, an image capturing device to capture a first image of a first portion of a first living organism; (Gove [0038], "Next, 'Autonomous Navigation' function 220 may be operative to include any suitable movement of a camera (e.g., fully autonomous movement...) within a permitted space to any suitable position(s) to find any suitable entity or entities (e.g., any desired person(s), scene(s), object(s), etc.) and/or to capture any suitable media (e.g., to take a picture...).")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach and Affleck to incorporate the teachings of Gove by including an autonomous MCD. Doing so would allow the the user need not operate the MCD and thereby may be freed from that burden. (Gove [0041], "One advantage of an autonomous MCD may be that the user need not operate the MCD and thereby may be freed from that burden.")
Reicher, Donsbach, Affleck and Gove fail to teach, but R.S. teaches: autonomously determine, based on processing the first image by the neural network, to capture a subsequent first image to replace the first image; (R.S. [0046], "FIG. 3 is a flow diagram illustrating an exemplary method for triggering image re-capture [capturing subsequent images] based on confidence scores"; [0049], "Additionally, the computing device can compute a confidence score of a result of processing the first image by leveraging machine learning techniques [based on processing the first image by neural network]. For example, the computing device can leverage machine learning techniques that include, but are not limited to SVM, AdaBoost, artificial neural networks, etc."; as the replace images since retaking an image means replacing an previously taken image)
in response to determining to capture the subsequent first image to replace the first image, (R.S. [0051], "However, if in 320 the confidence score [using the score to determining if re-capturing is needed] is less than or, in some embodiments, equal to the threshold score, the computing device can continue to 330. In 330, the computing device can trigger an image re-capture and receive a subsequent image captured using an alternative mode. [in response to re-capturing is needed]"; as the replace images since retaking an image means replacing an previously taken image)
… autonomously cause capturing the subsequent first image to replace the first image. (R.S. [0051], "In 330, the computing device can trigger an image re-capture and receive a subsequent image captured using an alternative mode."; as the replace images since retaking an image means replacing an previously taken image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck and Gove to incorporate the teachings of R.S. by including computer vision techniques and confidence score to recognize an object. Doing so would optimize the use of high-cost computer vision equipment. 
Reicher, Donsbach, Affleck, Gove and R.S. fail to teach, but Oh teaches: … determine, via the neural network, a subsequent first parameter to be used to control the image capturing device to capture the subsequent first image; (Oh, [0082] "For example, the sensor 120 may calculate the difference value by comparing the image characteristic value including brightness, chroma, resolution, a position of a boundary line [e.g. a subsequent first parameter], or the like of the MR image with image characteristic values of previous MR images [e.g. a first parameter used to capture images], may determine occurrence of the motion artifact when the difference value is equal to or greater than the predetermined threshold value [if it matches or does not match], and then may determine the occurrence of the movement by the object (i.e., the sensor 120 may detect the movement)."; Rchr are used to teach [the neural network],the learning engine 110)
determine whether the subsequent first parameter matches a first parameter used to capture the first image; and (Oh, [0125] "In operation S225, the MRI apparatus 100 determines whether the value of the detected movement is equal to or greater than the threshold value [see limitation above, the difference between the subsequent first parameter and a first parameter], based on a result of operation S220."; a first parameter comes from the previous MR images (i.e. a first parameter is used to capture the first image)) in response to a determination that the subsequent first parameter matches the first parameter, (Oh, [0132] "In operation S236, the MRI apparatus 100 continues the protocol. For example, when the value of the detected movement is less than the threshold value"; the movement is ignorable)
determine that a first error is related to the first image and send a first notification indicating that the first error is related to the first image and (Oh, [0133] "In operation S238, the MRI apparatus 100 compensates the obtained MR image... the MRI apparatus 100 may obtain the MR image and may perform a post-processing, thereby compensating the MR image [a first error related to MR image]"; [0231] "FIG. 19 illustrates an example of outputting a notice message [a first notification] about a process of a protocol, in response to movement of an object, according to an exemplary embodiment."; see Fig. 19 "Detected movement can be compensated automatic compensation will be performed")
in response to a determination that the subsequent first parameter does not match the first parameter, (Oh, [0125] "When the value of the detected movement is equal to or greater than the threshold value, the MRI apparatus 100 proceeds to operation S236 232."; the movement is not ignorable) determine that a second error is related to the image capturing device and send a second notification indicating that the second error is related to the image capturing device; and (Oh, [0126] "Otherwise, in operation S232, the MRI apparatus 100 suspends the ongoing protocol."; [0152] "In operation S330, the MRI apparatus 100 displays a list of extracted pulse sequences [a second error related to image capturing device] on the screen [second notification]."; [0071] "A protocol and a pulse sequence included in the protocol are described in detail below. The pulse sequence indicates a predetermined RF signal output from the magnet system [image capturing device] to obtain the MR signal from the object.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck, Gove and R.S. to incorporate the teachings of Oh by including a process of a protocol and/or a pulse sequence according to movement of an object. Doing so would minimize a motion artifact in an MR image. (Oh, [0009] "… a process of a protocol and/or a pulse sequence according to movement of an object which is detected during an image-capturing operation, whereby a motion artifact in an MR image is minimized.")
In regard to claim 22, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the one or more processors are configured to:
autonomously determine, via the neural network, the first parameter to be used to control the image capturing device to capture the first image, the determination of the first parameter being based on the training of the neural network, (Gove [0041], "A free-flight MCD with autonomous navigation may be provided. Artificial intelligence algorithms can be implemented within an MCD to create an autonomous camera with embedded smart control. The MCD may contain the knowledge of photography and automatically perform the process of image/video capture, processes for image, audio, and video enhancement, and sharing tasks."; [0206], "Training may be employed to improve performance. A training process may include mapping parametric data [parameter] for known trial expressions directly into a user's Photographic Intelligence database.") wherein the image capturing device is autonomously controlled based on the first parameter to capture the first image. (Gove [0038], "Next, 'Autonomous Navigation' function 220 may be operative to include any suitable movement of a camera (e.g., fully autonomous movement...) within a permitted space to any suitable position(s) to find any suitable entity or entities (e.g., any desired person(s), scene(s), object(s), etc.) and/or to capture any suitable media (e.g., to take a picture...).")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach and Affleck to incorporate the teachings of Gove by including an autonomous MCD. Doing so would allow the the user need not operate the MCD and thereby may be freed from that burden.
In regard to claim 23, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the one or more processors are configured to:
receive user feedback regarding the determination of the first action; and (Rchr, [0009] "Embodiments may also provide standards-based interoperable reporting of results and image labeling performed by the models to facilitate a close-loop feedback mechanism from users..."; [0057] "The reports may also include order records for the image study."; [0138] "when images with particular image characteristics are rarely or never reviewed, the learning engine 110 may automatically eliminate [first action] those images from an image study (e.g., modify imaging parameters..."; feedback from users are included in image study and reports which includes parameters that reflects the eliminated images)
provide the user feedback to the neural network to cause the neural network to be updated based on the user feedback. (Rchr, [0075] "when an image study including a plurality of images is submitted to the learning engine 110 for analysis…"; [0111] "the learning engine 110 may update the developed models based on new training information, feedback regarding the performance of the models")
In regard to claim 24, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the one or more processors are configured to:
autonomously determine a second action to be taken with respect to a second image to correspond to accepting the second image when the second image is determined not to include an error; and (Oh, [0132] "In operation S236, the MRI apparatus 100 continues the protocol. For example, when the value of the detected movement is less than the threshold value, an affect due to a motion artifact which affects the MR image is sufficiently small to be disregarded [no error]... when the object slightly and unintentionally moves, the MRI apparatus 100 does not suspend the protocol and continues an image-capturing operation. [accepting the image]")
autonomously determine the second action to be taken with respect to the second image to correspond to discarding the second image or capturing a subsequent second image of a second portion of the first living organism to which the second image corresponds when the second image is determined to include the error. (Oh, [0123] "According to operations S210 through S230, the MRI apparatus 100 selectively suspends the protocol according to the movement of the object [portion of the living organism, see below 0073 for details], which is detected during an image-capturing operation, so that it is possible to save time required to obtain and check an MR image and then to re-capture an MR image if the image contains noise [error]"; [0157] "In operation S342, the MRI apparatus 100 proceeds with the extracted pulse sequence. For example, the MRI apparatus 100 automatically proceeds with the extracted pulse sequence after the protocol that is suspended in operation S310 of FIG. 6, and thus re-captures an MRI mage."; [0073] "The protocol manager 110 manages a process of a protocol to capture an image of the object. For example, the protocol manager 110 may start a protocol to capture an image of a predetermined region [portion] of the object, may suspend an ongoing protocol, or may resume a suspended protocol.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck, Gove and R.S. to incorporate the teachings of Oh by including a process of a protocol and/or a pulse sequence according to movement of an object. Doing so would minimize a motion artifact in an MR image. --
In regard to claim 25, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 24, wherein the one or more processors are configured to determine that the second image includes the error when an excitation frequency to capture the second image is an incorrect frequency. (Oh, [0005] "the nucleus in a low energy state absorbs high frequency energy and then is excited to a high energy state, and this is called the resonance of the nucleus."; [0071] "A protocol and a pulse sequence included in the protocol are described in detail below. The pulse sequence indicates a predetermined RF signal [excitation frequency] output from the magnet system to obtain the MR signal from the object."; [0152] "In operation S330, the MRI apparatus 100 displays a list of extracted pulse sequences on the screen. In an exemplary embodiment, the MRI apparatus 100 may output both a list of pulse sequences included in an ended protocol and the list of the extracted pulse sequences to the screen."; [0153] "the MRI apparatus 100 may display a pulse sequence which has a value of the movement amount equal to or greater than a threshold value [incorrect pulse sequence] and thus is suspended, and may display another pulse sequence which has a value of movement amount less than the threshold value [correct pulse sequence] and thus proceeds without being suspended")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck, Gove and R.S. to incorporate the teachings of Oh by including a process of a protocol and/or a pulse sequence according to movement of an object. Doing so would minimize a motion artifact in an MR image. 
In regard to claim 26, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 24, wherein the one or more processors are configured to determine that the second image includes the error when the second image is blurry (Oh, [0081] "Accordingly, the sensor 120 may detect a blurring phenomenon by which a boundary of an object in the currently-obtained MR image is blurred or may detect a noise that occurs in the currently-obtained MR image.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck, Gove and R.S. to incorporate the teachings of Oh by including a process of a protocol and/or a pulse sequence according to movement of an object. Doing so would minimize a motion artifact in an MR image. 
In regard to claim 27, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 26, wherein the second image is determined to be blurry when the first living organism is determined to have moved during capture of the second image, or the image capturing device is determined to have moved during capture of the second image. (Oh, [0170] "... the MRI apparatus 100 may detect movement by using one or more sensors or may detect the movement according to blurring or a noise which occurs in an obtained MR image.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck, Gove and R.S. to incorporate the teachings of Oh by including a process of a protocol and/or a pulse sequence according to movement of an object. Doing so would minimize a motion artifact in an MR image. 
In regard to claim 28, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach:  The system of claim 24, wherein the one or more processors are configured to determine that the second image includes the error (see “error” in claim 24) when a position of the second portion of the first living organism within the second image deviates from a center of the second image by a threshold. (Gove [0196], "Once an object is recognized, local 2D centroid tracking algorithms may be operative to keep track of the object's location continuously. This algorithm may form a tracking box about an object by computing the centroid of the object (e.g., center point of a thresholded image)")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach and Affleck to incorporate the teachings of Gove by including an autonomous MCD. Doing so would allow the user need not operate the MCD and thereby may be freed from that burden.
In regard to claim 29, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the first error indicates that the first image is blurry; and (Oh, [0081] "Accordingly, the sensor 120 may detect a blurring phenomenon by which a boundary of an object in the currently-obtained MR image is blurred or may detect a noise that occurs in the currently-obtained MR image."; [0170] "... the MRI apparatus 100 may detect movement by using one or more sensors or may detect the movement according to blurring or a noise which occurs in an obtained MR image.") wherein the second error indicates an incorrect excitation frequency associated with the image capturing device. (Oh, [0071] "A protocol and a pulse sequence included in the protocol are described in detail below. The pulse sequence indicates a predetermined RF signal [excitation frequency] output from the magnet system to obtain the MR signal from the object."; [0153] "the MRI apparatus 100 may display a pulse sequence [including incorrect excitation frequency] which has a value of the movement amount equal to or greater than a threshold value and thus is suspended")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck, Gove and R.S. to incorporate the teachings of Oh by including a process of a protocol and/or a pulse sequence according to movement of an object. Doing so would minimize a motion artifact in an MR image. (Oh, [0009] "… a process of a protocol and/or a pulse sequence according to movement of an object which is detected during an image-capturing operation, whereby a motion artifact in an MR image is minimized.")
In regard to claim 30, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the one or more processors are configured to: receive user feedback regarding the subsequent first image; and provide the user feedback to the neural network to cause the neural network to be updated based on the user feedback. (Rchr [0071], "In some embodiments, edits made by the radiologist [feedback regarding the image] to the annotated images are fed back to the learning engine 110, which uses the edits to improve the developed models.")
In regard to claim 31, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the image capturing device is one of an X-Ray device, an Ultrasound device, an MRI (Magnetic Resonance Imaging) device, or a nuclear medicine imaging device. (Oh, [0068] "The MRI apparatus 100 obtains an MR signal from an object in a magnet system, thereby generating an MR image.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck, Gove and R.S. to incorporate the teachings of Oh by including a process of a protocol and/or a pulse sequence according to movement of an object. Doing so would minimize a motion artifact in an MR image.
In regard to claim 32 Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the one or more processors are configured to: 
determine, via the neural network, the first parameter to be used to control the image capturing device to capture the first image, the determination of the first parameter being based on the training of the neural network; (Gove [0041], "A free-flight MCD with autonomous navigation may be provided. Artificial intelligence algorithms can be implemented within an MCD to create an autonomous camera with embedded smart control. The MCD may contain the knowledge of photography [e.g. first parameter] and automatically perform the process of image/video capture [capturing the first image and subsequent images], processes for image, audio, and video enhancement, and sharing tasks."; [0206], "Training may be employed to improve performance. A training process may include mapping parametric data [e.g. first parameter] for known trial expressions directly into a user's Photographic Intelligence database"; [0038], "Next, 'Autonomous Navigation' function 220 may be operative to include any suitable movement of a camera (e.g., fully autonomous movement...))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach and Affleck to incorporate the teachings of Gove by including an autonomous MCD. Doing so would allow the user need not operate the MCD and thereby may be freed from that burden.
assign weights to the first parameter… based on a time of capture of each of the first image and the subsequent first image; and provide, as another input to the neural network, the assigned weights to train the neural network. (Rchr [0118], "The learning engine 110 may also be configured to generate a score for a particular type of imaging modality, a particular type of the image or a particular type of imaging exam associated with the image, a particular geographic location, a particular time of day, a particular type or population of patients, or a combination thereof."; [0119] "As noted above, when the original diagnosis was automatically generated by a computer system, such as the learning engine 110, the computer system may be updated based on the score. For example, the learning engine 110 may use a score to determine when to perform an updates. Similarly, the learning engine 110 may use a score to assign a weight to particular training information as described above.")
Reicher, Liao, Donsbach, Gove and Oh fail to teach, but Affleck teaches: …and the subsequent first parameter (Affleck, [0167] "In one embodiment, the analysis modules 1930, 1935, 1940 can function as service functions that are capable of quickly identifying objects and/or regions within an image, so that a scheduler module 1915 can dispatch control information to the imaging controller module 1920, which in turn directs the imaging system to re-image specific areas of a droplet using at least one different imaging parameter [e.g. the subsequent first parameter parameter], (e.g., the magnification or zoom level may be different, a different configuration of lighting, such as, off-axis lighting may be used, etc.), while the sample plate containing the sample just analyzed is in the imaging device."; [0159] "In the illustrative embodiment described herein, the content analysis module 1930 is implemented as a neural network...The content analysis module 1930 receives a set of parameters that include parameters that indicate whether this module should be enabled, whether the content analysis should take place inside the sample region only...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher and Donsbach to incorporate the teachings of Affleck by including a second set of imaging parameters. Doing so would generate a zoomed-in second image of said region on interest. (Affleck, [0010] "analyzing said first image comprises determining a region of interest in said first image and wherein said information comprises is used to adjust said second set of imaging parameters so that the imaging system generates a zoomed-in second image of said region on interest.")
In regard to claim 33, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the one or more processors are configured to:
receive first action information from the neural network, (Rchr [0138], "The learning engine 110 [neural network] may also use the data structure to modify a subsequent image study of the image study type. ") the first action information being determined based on the processing of a second image and based on the training of the neural network; and (Rchr [0068], "As described above with respect to FIG. 2, the training information includes a plurality of images and graphical reporting associated with each of the plurality of images.") 
autonomously determine a second action to be taken with respect to the second image based on the received first action information. (Rchr [0138], "For example, when images with particular image characteristics are rarely or never reviewed, the learning engine 110 may automatically eliminate [action] those images from an image study (e.g., modify imaging parameters or discard images included in a generated image study).")
In regard to claim 34, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the one or more processors are configured to:
receive suggestion information from the neural network, the suggestion information being determined based on processing of a second image and based on the training of the neural network, and the suggestion information including a suggestion percentage for each of one or more actions; and
(R.S. [0046], "FIG. 3 is a flow diagram illustrating an exemplary method for triggering image re-capture based on confidence scores"; [0049], "Additionally, the computing device can compute a confidence score of a result [suggestion information] of processing the first image by leveraging machine learning techniques. For example, the computing device can leverage machine learning techniques that include, but are not limited to SVM, AdaBoost, artificial neural networks, etc."; [0027] "... confidence scores as percentage values between 0% and 100%..."; [0051], "However, if in 320 the confidence score is less than or, in some embodiments, equal to the threshold score, the computing device can continue to 330. In 330, the computing device can trigger an image re-capture [actions based on the confidence score] and receive a subsequent image captured using an alternative mode.")
autonomously determine a second action to be taken with respect to the second image based on the suggestion percentage for each of the one or more actions. (R.S. [0051], "However, if in 320 the confidence score is less than or, in some embodiments, equal to the threshold score, the computing device can continue to 330. In 330, the computing device can trigger an image re-capture [first action] and receive a subsequent image captured using an alternative mode.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck and Gove to incorporate the teachings of R.S. by including computer vision techniques and confidence score to recognize an object. Doing so would optimize the use of high-cost computer vision equipment. 
In regard to claim 35, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 34, wherein the one or more processors are configured to: autonomously determine the second action to correspond to acceptance of the second image when the suggestion percentage for the acceptance of the second image is equal to or above a threshold. (R.S. [0050], "In 320, the computing device can compare the confidence score from 310 to a threshold score. If the confidence score is greater than or, in some embodiments, equal to the threshold score, the computing device can use the result of processing the first image for an intended task (e.g. ALPR). [acceptance of first image]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck and Gove to incorporate the teachings of R.S. by including computer vision techniques and confidence score to recognize an object. Doing so would optimize the use of high-cost computer vision equipment.
In regard to claim 36, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 35, wherein the one or more processors are configured to determine the second action to correspond to discarding of the second image or capturing a subsequent second image to replace the second image when the suggestion percentage for the acceptance of the second image is below the threshold. (R.S. [0051], "However, if in 320 the confidence score is less than or, in some embodiments, equal to the threshold score, the computing device can continue to 330. In 330, the computing device can trigger an image re-capture and receive a subsequent image captured using an alternative mode."; (as the replace the second image since retaking an image means replacing an previously taken image))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck and Gove to incorporate the teachings of R.S. by including computer vision techniques and confidence score to recognize an object. Doing so would optimize the use of high-cost computer vision equipment.
In regard to claim 37, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 34, wherein the one or more processors are configured to determine the second action based on a highest suggestion percentage among the suggestion percentage for each of the one or more actions. (R.S. [0059], "In embodiments, if the alternative modes are exhausted, the computing device can discard the images and processing results, can use the image and processing results that resulted in the highest confidence score, and/or use the image and processing results from the last iteration of steps 330-350.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher, Donsbach, Affleck and Gove to incorporate the teachings of R.S. by including computer vision techniques and confidence score to recognize an object. Doing so would optimize the use of high-cost computer vision equipment.
In regard to claim 38, Reicher, Donsbach, Affleck, Gove, R.S. and Oh teach: The system of claim 21, wherein the one or more processors are configured to: 
autonomously control the image capturing device to capture the subsequent first image of the first portion of the first living organism (Gove [0038], "Next, 'Autonomous Navigation' function 220 may be operative to include any suitable movement of a camera (e.g., fully autonomous movement...) [controling the image device] within a permitted space to any suitable position(s) to find any suitable entity or entities (e.g., any desired person(s), scene(s), object(s), etc.) and/or to capture any suitable media (e.g., to take a picture...).")
based on the subsequent first parameter. (Affleck, [0182] "At step 2125, information is provided to the imaging system that allows the same sample to be re-imaged to create a second image of the sample. Subsequent images generated of the same sample can use imaging parameters [the subsequent first parameter] that are different than those used to generate the first image, that is, at least one value of a imaging parameter used to generate the second image is different than the values of the imaging parameters used to create the first image.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Reicher and Donsbach to incorporate the teachings of Affleck by including a second set of imaging parameters. Doing so would generate a zoomed-in second image of said region on interest.
Response to Arguments
Applicant's arguments filed on 03/24/2021 with respect to the rejection of the claims under 35 U.S.C. 112 have been fully considered and are sufficient to overcome the rejection. The rejection to the claims under 35 U.S.C. 112 has been withdrawn.
Applicant's arguments filed on 03/24/2021 with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are moot:
Applicant argues: (see p. 12 top): “Reicher does not discuss capturing a subsequent first image to replace the first image as a determination by a neural network, as the claims require. Reicher, Liao, Donsbach, Grove, and Oh do not discuss the subject matter at issue as well… 
… Affleck… do not determine ‘to capture a subsequent first image to replace the first image.’” 
Examiner answers: the arguments do not apply to the references (Rodriguez-Serrano) being used in the current rejection. Rodriguez-Serrano teaches the computing device can process images by neural network, and then trigger image re-capture based on confidence scores.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122